The defendant’s contention that the evidence was legally *751insufficient to support his conviction of criminal possession of a weapon in the second degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484, 491-492 [2008]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of criminal possession of a weapon in the second degree beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
In addition, the defendant’s contention that the Supreme Court erred in failing to instruct the jury on the defense of justification with respect to the charge on criminal possession of a weapon in the second degree is unpreserved for appellate review (see People v Albritton, 69 AD3d 866 [2010]; People v Smith, 54 AD3d 421, 422 [2008]; People v Herring, 282 AD2d 546 [2001]) and, in any event, is without merit (see People v Pons, 68 NY2d 264, 267 [1986]; People v Jenkins, 81 AD3d 662, 663 [2011]).
Contrary to the defendant’s contention, the Supreme Court did not improvidently exercise its discretion in refusing to disqualify a sworn juror who expressed apprehension after one member of a group of five or six individuals, who were seen inside the courtroom, had approached the juror to talk. Upon questioning, the juror unequivocally stated that she could reach a fair and impartial decision. The Supreme Court properly determined that the juror was not grossly unqualified to serve as a member of the jury (see CPL 270.35; People v Parnell, 60 AD3d 1087 [2009]; People v Guzman, 257 AD2d 630 [1999]; People v Attanasio, 191 AD2d 447, 448 [1993]).
Furthermore, the defendant’s contention that the Supreme Court improperly considered charges of which he was acquitted as a basis for imposing sentence is without merit (see People v Morgan, 27 AD3d 579, 580 [2006]; People v Robinson, 250 AD2d 629 [1998]).
The defendant’s contention that his sentence violated the Eighth Amendment prohibition against cruel and unusual punishment is without merit, as there are no exceptional cir*752cumstances present here warranting modification of the challenged sentence, which was within the permissible statutory limit (see People v Jones, 39 NY2d 694, 695 [1976]; People v Cruz, 54 AD3d 962 [2008]). Moreover, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. Mastro, J.E, Eng, Belen and Hall, JJ., concur.